Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 2/27/21 have been fully considered but they are not persuasive.  Specifically Examiner respectfully maintains the prior art cited reasonably teaches/suggests the limitations of the claims.
Regarding remarks on page 8-9, applicant state regarding 35 USC 103 rejection of claim 1 “…Claim 1 recites, “sorting the control information associated with the first control information type into a first control information group and the control information associated with the second control information type into a second control information group based on respective priorities associated with the first and second control information types.” However, neither Chen nor Kudekar, whether alone or in combination, disclose or suggest this feature of claim 1.  First, Chen does not disclose or suggest this feature of claim 1. For example, the device in Chen does not sort control information by control information type. Rather, the device in Chen interleaves bits of control information into an ordered set of control bits.  FIG. 5A of Chen shows that the Chen device interleaves bits of control information into an ordered set of control bits. To interleave the bits of control information into the ordered set of control bits, the Chen device first analyzes the bits of control information to identify bit significance. Bit significance is then used to interleave the bits of control information. Specifically, the bits of control information are interleaved from most significant bit to the least significant bit to form the ordered set of bits.  But forming an ordered set of bits by interleaving bits of control information is not equivalent to the feature recited in claim 1. First, the device in Chen orders bits of control information; it does not sort control information itself. Second, the device in Chen considers bit significance; it does not consider any control information type priority. Third, the device in Chen interleaves bits into an order set of control bits; it does not place control information into ”.  However referring to cited reference(s), Chen was cited for (0064-0065, transmission may comprise CQI feedback (control information) codewords including first and second codeword…0065-0067 and fig. 5a, CQI bits of each codeword may be encoded differently according to error allocation e.g. codeword 1 of fig. 5a has less error protection than codeword 2, thus codewords comprise different information types having respective error protection priorities).  While applicant states fig. 5a shows interleaving bits of control information into an ordered set of control bits, fig. 5a instead shows different error protection applied to subsets of CQI bits based on specific codeword and subband properties, the level of error protection comprising a priority condition, thus priority of control information is considered.  As the codeword of a CQI bit is a distinct characteristic and thus comprises ‘type’, differentiating bits of two codewords as shown in fig. 5a comprises sorting/partitioning information of respective types into separate groups.  Thus, contrary to applicant’s assertion that Chen “orders bits of control information; it does not sort control information itself”, the CQI of fig. 5a is shown to be sorted according to which codeword it belongs to, as the discrete set of codeword 2 bits are distinctly shown to be given more protection than the discrete set of codeword 1 bits, with the two sets shown separately, which discloses the limitation “sorting…into a first control information group and…into a second control information group based on respective priorities”.  It is noted claim 1 does not further define the ‘sorting’ other than abstract placement of information into an abstract group.  Further, while applicants state “Bit significance is then used to interleave the bits of control information. Specifically, the bits of control information are interleaved from most significant bit to the least significant bit to form the ordered set of bits.  But forming an ordered set of bits by interleaving bits of control information is not equivalent to the feature recited in claim 1…”, this appears to be referencing fig. 5b, which was not cited for the limitations of claim 1; as aforementioned the sorting limitation merely recites sorting information of two types into respective groups based on respective priorities associated with the types, which is disclosed by fig. 5a’s separation sorting the control information associated with the first control information type into a first control information group and the control information associated with the second control information type into a second control information group based on respective priorities associated with the first and second control information types”.
Rejections for similar independent and dependent claim(s) are revised and/or maintained accordingly.  Claim 9, 10, 19, 20 remain objected to as allowable subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim 1, 2, 3, 4, 5, 6, 7, 8, 11, 12, 13, 14, 15, 16, 17, 18 rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2009/0199055) in view of Kudekar et al. (US 2017/0353271).
For claim 1, Chen teaches: A method comprising:
determining, based on a data transmission (see at least 0064, CQI feedback transmission may be configured), control information associated with a first control information type and a second control information type (see at least 0065 and fig. 5a, the transmission may comprise CQI feedback (control information) codewords including first and second codeword);
sorting the control information associated with the first control information type into a first control information group and the control information associated with the second control information type into a second control information group based on respective priorities associated with the first and second control information types (see at least 0065-0067 and fig. 5a, CQI bits of each codeword may be encoded differently according to error allocation e.g. codeword 1 of fig. 5a has less error protection than codeword 2, thus codewords comprise different information types having respective error protection priorities);
grouping bits of the first control information group into a first bit level control information group and a second bit level control information group, wherein the first bit level control information group is associated with a first priority and the second bit level control information group is associated with a second priority, and wherein the bits of the first control information group are grouped based on the first priority and the second priority (see at least 0066-0069 and fig. 5a, CQI bits may be given differential error protection (priority) corresponding to subband e.g. subband 1 of codeword 1 has more error protection (first priority) than subband L of codeword 1 (second priority), thus a first control information group may be divided into different bit level groups according to error protection priorities).
Chen further teaches mapping and coding CQI bits onto channels (0030, 0033 and fig. 2) but not explicitly: selectively applying a cyclic redundancy check (CRC) to the first control information group, the second control information group, the first bit level control information group, or the second bit level control information group; and mapping the control information to bit channels of a polar encoder based on the sorting, the grouping, and the selective application of the CRC.  Kudekar from an analogous art teaches inserting CRC within different locations in bits of a codeword (see at least 0067-0069 and fig. 8, CRCs may be selectively inserted at different locations within a codeword e.g. 0082-0083 and fig. 8 show CRC placed at 3 locations) and polar encoding bits for transmission (see at least 0067 and fig. 4, polar encoding may be applied to bits in transmission processing).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Kudekar to the system of Chen, so transmitter processing comprises inserting CRC into multiple locations within the CQI codeword bits e.g. into each subband (bit level groups) of each codeword (information groups), and performing the mapping/coding using polar codes on the processed selective-CRC added bits, as suggested by Kudekar.  The motivation would have been to enhance transmissions by adapting a well known polar encoding scheme and implementing CRC for improved error checking (Kudekar 0035).
For claim 2, Chen, Kudekar teach claim 1, Chen further teaches: wherein the control information is associated with a plurality of control information types that comprise one or more of a synchronization signal (SS) block index (SSBI), a rank indicator (RI), a precoding matrix indicator (PMI), a channel quality indicator (CQI), a CSI-RS resource indicator (CRI), a precoder type indicator (PTI), a BeamID, an ACK/NACK, or a scheduling request (SR) (see at least 0065 and fig. 5a, the transmission may comprise CQI feedback (control information) codewords including first and second codeword (0005 and claim 3, control information may also comprise ACK/NACK, SR, etc.)).
For claim 3, Chen, Kudekar teach claim 1, Chen further teaches: wherein the first bit level control information group is a control least significant bits (LSB) group and the second bit level control information group is a control most significant bits (MSB) group (see at least 0069 and fig. 5a-b, more significant bits may be given more error protection while less significant bits are given less, thus bits of a given first subband of a codeword may comprise the most significant bits (second bit level group) with more error protection priority, and a given subband with the least significant bits (first group) is given the least protection).
For claim 4, Chen, Kudekar teach claim 1, Chen further teaches: further comprising grouping bits of the second control information group into a third bit level control information group and a fourth bit level control information group, wherein the third bit level control information group is associated with a third priority and the fourth bit level control information group is associated with a fourth priority, and wherein the bits of the second control information group are grouped based on the third priority and the fourth priority (see at least 0066-0069 and fig. 5a, CQI bits may be given differential error protection (priority) corresponding to subband e.g. subband 1 of codeword 2 has more error protection (third priority) than subband L of codeword 2 (fourth priority), thus a first control information group may be divided into different bit level groups according to error protection priorities).
For claim 5, Chen, Kudekar teach claim 4, Chen further teaches: wherein the third and fourth bit level control information groups are associated are associated with one or more of multiple carriers, spectrums, frequencies, or bands (see at least 0066-0069 and fig. 5a, CQI bits may be given differential error protection (priority) corresponding to subband e.g. subband 1 of codeword 2 has more error protection (third priority) than subband L of codeword 2 (fourth priority), thus bit level groups may be transmitted (associated) on respective subbands).
For claim 6, Chen, Kudekar teach claim 1, Chen further teaches: wherein the control information is uplink control information (see at least 0005, control information including CQI may be sent uplink).
For claim 7, Chen, Kudekar teach claim 1, Chen further teaches: wherein the control information is further associated with a third control information type, the method further comprising sorting the control information associated with the third control information type into a third control information group and a fourth control information group, wherein the third and fourth control information groups are associated with one or more of multiple carriers, spectrums, frequencies, or bands (see at least 0058, more than two codewords may be implemented for CQI feedback format e.g. 0041, 16 codewords may be used, thus a third codeword may be sent with bits in subband 1 (third control group) and subband L (fourth control group), each transmitted (associated) on respective subbands).
For claim 8, Chen, Kudekar teach claim 1, Kudekar further teaches: wherein the CRC is a first CRC, and wherein selectively applying the first CRC comprises one or more of: determining to attach the first CRC to the first bit level control information group or the second bit level control information group (see at least 0080-0081 and fig. 8, CRCs may be selectively inserted at different locations within a codeword e.g. 0082-0083 and fig. 8 show CRC placed at 3 locations); determining to jointly attach the first CRC to the first and second bit level control information groups; determining to attach the first CRC to each most significant bits (MSB) bit level control information group; or determining to attach the first CRC to each MSB bit level control information group and attach a second CRC to each least significant bits (LSB) bit level control information group.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Kudekar to the system of claim 1, so transmitter processing comprises inserting CRC into multiple locations within the codeword bits e.g. bits of any of the 1 to L subbands (bit level groups), as suggested by Kudekar.  The (Kudekar 0035).
Claim 11 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 12 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 13 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 14 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 15 recites an apparatus substantially similar to the method of claim 5 and is rejected under similar reasoning.
Claim 16 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 17 recites an apparatus substantially similar to the method of claim 7 and is rejected under similar reasoning.
Claim 18 recites an apparatus substantially similar to the method of claim 8 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 9, 10, 19, 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 9, 19, the prior art fails to teach/suggest: determining, based on one or more of performance or latency requirements, whether to use a concatenated polar encoder or a non-concatenated polar encoder; and sending the control information using the concatenated polar encoder or the non-concatenated polar encoder.  The closest prior art Kudekar et al. (US 2017/0353271) discloses using polar code concatenation to improve performance (0066) but not making a decision between using a concatenated polar encoder or a non-concatenated polar encoder based on performance requirements and latency requirements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467